       Case 3:18-cv-00252-CWR-FKB Document 313 Filed 08/11/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION


    SECURITIES AND EXCHANGE                        Case No. 3:18-cv-252-CWR-FKB
    COMMISSION

                Plaintiff,                         Hon. Carlton W. Reeves, District Judge
                                                   Hon. F. Keith Ball, Magistrate Judge
          v.

    ARTHUR LAMAR ADAMS AND
    MADISON TIMBER PROPERTIES, LLC

                Defendants.

    BANKPLUS’S REPLY IN FURTHER SUPPORT OF ITS MOTION FOR LEAVE TO
       FILE SURREPLY SUPPORTING ITS OPPOSITION TO THE SEC’S AND
            RECEIVER’S JOINT MOTION FOR PROTECTIVE ORDER

         BankPlus and BankPlus Wealth Management LLC (collectively “BankPlus”) submit this

Reply in Support of their Motion for Leave to File Surreply (Dkt. No. 309) in Support of their in

Opposition to the Securities and Exchange Commission’s (“SEC”) and Receiver’s Joint Motion

for Protective Order. (Dkt. No. 304).1 BankPlus seeks leave to file a surreply to urge the Court to

address the proposed protective order that will apply to the cases brought by the Receiver (“The

Receiver Actions”) against the defendants in those cases2 with an omnibus case management

discovery conference, to include all the parties to those cases.3


1
 BankPlus is an interested party here because it is a defendant in the related case of Mills v.
BankPlus et al., Civil Action No. 3:19-00196-CWR-LGI (S.D. Miss., Northern Division).
2
 The Receiver Actions are: Mills v. Butler Snow, et al., No. 3:18-cv-866 (S.D. Miss.); Mills v.
BankPlus, et al., No. 3:19-cv-196 (S.D. Miss.); Mills v. The UPS Store, Inc., et al., No. 3:19-cv-
364 (S.D. Miss.); and Mills v. Trustmark, et al., No. 3:19-cv-941 (S.D. Miss.).
3
  The UPS Store and Trustmark National Bank requested a conference in their oppositions to the
SEC and Receiver’s motion for protective order (Dkt. Nos. 298 and 299). Baker Donelson also
filed an opposition the protective order (Dkt. No. 301).



{N4432783.1}
      Case 3:18-cv-00252-CWR-FKB Document 313 Filed 08/11/21 Page 2 of 3




         The Receiver’s Response to BankPlus’s Motion for Leave to File Surreply (Dkt. No. 310)

reargues her motion for a protective order and rhapsodizes her virtual data room. The Response

does not address BankPlus’s request for leave to file a surreply brief. For that reason alone the

Court should grant BankPlus’s motion and permit it to file a surreply opposing the protective order.

         Nonetheless, BankPlus joins the Receiver’s praise for her idea of a virtual data room. As a

general concept, a data room accessible to all defendants across the Receiver’s cases can streamline

the discovery process and reduce demands on this Court’s time resolving disputes among litigants.

But the creation of a data room is not the problem here; rather, the Receiver’s Terms of Access

attempt to impose an extra-judicial protective order on defendants to obtain documents despite the

Federal Rules of Civil Procedure that require production of the documents without restriction.

BankPlus seeks leave to file a surreply to bring this to the Court’s attention and urge an omnibus

case management conference across the Receiver’s lawsuits.

         Accordingly, for the reasons stated above and in the oppositions filed by some of the

Receiver Action Defendants, Dkt. Nos. 298, 299, and 301, Bank Plus respectfully requests that the

Court grant its motion for leave to file a surreply opposing the SEC and Receiver’s joint motion

for a protective order.


                                              Respectfully submitted,

                                              /s/ Robert B. Bieck, Jr.
                                              Kaytie M. Pickett (MS Bar 103202)
                                              Robert B. Bieck, Jr. (pro hac vice)
                                              Alexander N. Breckinridge, V (pro hac vice)
                                              JONES WALKER LLP
                                              190 E. Capitol St., Ste. 800
                                              Jackson, Mississippi 39205
                                              Telephone: (601) 949-4900
                                              Facsimile: (601) 949-4804
                                              kpickett@joneswalker.com
                                              rbieck@joneswalker.com


{N4432783.1}                                      2
      Case 3:18-cv-00252-CWR-FKB Document 313 Filed 08/11/21 Page 3 of 3




                                             abreckinridge@joneswalker.com
                                             Attorneys for Defendants BankPlus &
                                             BankPlus Wealth Management LLC

                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the above and foregoing pleading has been served on all

parties and/or their counsel of record, by e-mail, by ECF, facsimile, by-hand, and/or by United

States mail.

         New Orleans, Louisiana, this the 11th day of August, 2021.

                                             /s/ Robert B. Bieck, Jr.
                                                 Robert B. Bieck, Jr.




{N4432783.1}                                    3
